
	

113 HR 2658 IH: All Children are Equal Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2658
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Thompson of
			 Pennsylvania (for himself, Ms.
			 Slaughter, Mr. Kelly of
			 Pennsylvania, Mr. Hanna,
			 Mr. Michaud,
			 Mr. Tonko, and
			 Mr. Barletta) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the weighted child count used to determine
		  targeted grant amounts and education finance incentive grant amounts for local
		  educational agencies under title I of the Elementary and Secondary Education
		  Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 All Children are Equal
			 Act or the ACE
			 Act.
		2.FindingsSection 1125AA of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6336) is amended—
			(1)by amending the
			 heading to read as follows:
				
					1125AA.Increase
				grants per formula student as the percentage of economically disadvantaged
				children in a local educational agency
				increases
					;
				
				and(2)by amending
			 subsection (a) to read as follows:
				
					(a)FindingsCongress
				makes the following findings:
						(1)The current Basic
				Grant Formula for the distribution of funds under this part does not adequately
				target funds for schools with the highest concentrations of economically
				disadvantaged students.
						(2)The poverty of a
				child’s family is much more likely to be associated with educational
				disadvantage if the family lives in an area with high proportions of poor
				families.
						(3)The current
				formulas for distributing Targeted and Education Finance Incentive Grants is
				intended to allocate more funds per formula student to local educational
				agencies with higher concentrations of such students.
						(4)These formula use
				two weighting systems, one based on the percentage of the aged 5–17 population
				in a local education agency that is eligible to receive funds under this title
				(percentage weighting), and another based on the absolute number of such
				students (number weighting). Whichever of these weighting systems results in
				the highest total weighted formula student count for a local educational agency
				is the weighting system used for that agency in the final allocation of
				Targeted and Education Finance Incentive Grant funds.
						(5)Since the amount
				available to be distributed through these formulas is fixed by congressional
				appropriation, any gain in allocation share by one local educational agency
				causes a loss to other local educational agencies.
						(6)The number
				weighting alternative is often favorable to very large local educational
				agencies, even if the agency’s formula student percentage is low. But because
				smaller local educational agencies simply do not have enough students to gain
				from number weighting, they are rarely better off under the number weighting
				alternative.
						(7)The Congressional
				Research Service has compared the funding allocations of each local educational
				agency for school year 2008–2009 under the current dual weighting system with
				the funding allocation it would have that year if all local educational
				agencies had their student count weighted only by percentage weighting.
						(8)This data shows
				that the use of number weighting in these formulas has shifted funding from
				smaller to larger local educational agencies notwithstanding the level of
				poverty in either. This is contrary to the intent of Congress, which is to
				direct more funding per formula student to local educational agencies with high
				concentrations of poverty, as measured by the number of formula students as a
				percentage of the aged 5–17 population of the local educational agency.
						(9)As a result of
				this unintended consequence of the number weighting system, 338 of the 340
				local educational agencies that have over 38.25 percent formula students gain
				nothing from number weighting under the Targeted Grant program, 281 of them
				actually lose funding because of number weighting, and 83 of those 340 highest
				poverty local educational agencies would actually be better off if Targeted
				Grant funds were allocated using the Basic Grant formula with no weighting
				system at all.
						(10)Congress has a
				responsibility to correct this unintended inequity by reducing the power of the
				number weighting system relative to the percentage weighting system so that
				local educational agencies with high percentages of poverty but low numbers of
				students are not disadvantaged under the formulas used for grants under this
				part.
						.
			3.Targeted grants
			 to local educational agenciesSection 1125(c)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6335(c)(2)) is amended—
			(1)in subparagraph
			 (C), by striking The amount and inserting Except as
			 otherwise provided in subparagraph (D), the amount;
			(2)by redesignating
			 subparagraph (D) as subparagraph (E); and
			(3)by inserting after
			 subparagraph (C) the following:
				
					(D)Fiscal year 2014
				and each succeeding fiscal yearNotwithstanding subparagraph (C) or any
				other provision of this paragraph—
						(i)for fiscal year 2014, subparagraph (C)
				shall be applied—
							(I)in clause (ii), by
				substituting 1.35 for 1.5;
							(II)in clause (iii),
				by substituting 1.8 for 2.0;
							(III)in clause (iv),
				by substituting 2.25 for 2.5; and
							(IV)in clause (v), by
				substituting 2.7 for 3.0;
							(ii)for fiscal year
				2015, subparagraph (C) shall be applied—
							(I)in clause (ii), by
				substituting 1.2 for 1.5;
							(II)in clause (iii), by substituting
				1.6 for 2.0;
							(III)in clause (iv),
				by substituting 2.0 for 2.5; and
							(IV)in clause (v), by
				substituting 2.4 for 3.0;
							(iii)for fiscal year
				2016, subparagraph (C) shall be applied—
							(I)in clause (ii), by
				substituting 1.05 for 1.5;
							(II)in clause (iii),
				by substituting 1.4 for 2.0;
							(III)in clause (iv),
				by substituting 1.75 for 2.5; and
							(IV)in clause (v), by
				substituting 2.1 for 3.0; and
							(iv)for fiscal year 2017 and each succeeding
				fiscal year, subparagraph (C) shall be applied—
							(I)in clause (i), by
				substituting 2,262 for 691;
							(II)by striking
				clause (ii);
							(III)in clause (iii),
				by substituting 1.2 for 2.0;
							(IV)in clause (iv),
				by substituting 1.5 for 2.5; and
							(V)in clause (v), by
				substituting 1.8 for
				3.0.
							.
			4.Education Finance
			 Incentive Grant Program
			(a)States with an
			 equity Factor less than 0.10Section 1125A(d)(1)(B) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6337(d)(1)(B)) is
			 amended—
				(1)in clause (iii), by striking The
			 amount and inserting Except as otherwise provided in clause
			 (iv), the amount; and
				(2)by adding at the
			 end the following:
					
						(iv)Fiscal year
				2014 and each succeeding fiscal yearNotwithstanding clause (iii) or any other
				provision of this subparagraph—
							(I)for fiscal year
				2014, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.35 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.8 for
				2.0;
								(cc)in
				subclause (IV), by substituting 2.25 for 2.5;
				and
								(dd)in
				subclause (V), by substituting 2.7 for
				3.0;
								(II)for fiscal year
				2015, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.2 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.6 for
				2.0;
								(cc)in
				subclause (IV), by substituting 2.0 for 2.5;
				and
								(dd)in
				subclause (V), by substituting 2.4 for
				3.0;
								(III)for fiscal year
				2016, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.05 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.4 for
				2.0;
								(cc)in
				subclause (IV), by substituting 1.75 for 2.5;
				and
								(dd)in
				subclause (V), by substituting 2.1 for 3.0;
				and
								(IV)for fiscal year
				2017 and each succeeding fiscal year, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.0 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.2 for
				2.0;
								(cc)in
				subclause (IV), by substituting 1.5 for 2.5;
				and
								(dd)in
				subclause (V), by substituting 1.8 for
				3.0.
								.
				(b)States with an
			 equity factor greater than or equal to 0.10 and less than
			 0.20Section 1125A(d)(2)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6337(d)(2)(B)) is amended—
				(1)in clause (iii), by striking The
			 amount and inserting Except as otherwise provided in clause
			 (iv), the amount; and
				(2)by adding at the
			 end the following:
					
						(iv)Fiscal year
				2014 and each succeeding fiscal yearNotwithstanding clause (iii) or any other
				provision of this subparagraph—
							(I)for fiscal year
				2014, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.35 for
				1.5;
								(bb)in
				subclause (III), by substituting 2.025 for
				2.25;
								(cc)in
				subclause (IV), by substituting 3.038 for 3.375;
				and
								(dd)in
				subclause (V), by substituting 4.05 for
				4.5;
								(II)for fiscal year
				2015, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.2 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.8 for
				2.25;
								(cc)in
				subclause (IV), by substituting 2.7 for 3.375;
				and
								(dd)in
				subclause (V), by substituting 3.6 for
				4.5;
								(III)for fiscal year
				2016, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.05 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.575 for
				2.25;
								(cc)in
				subclause (IV), by substituting 2.363 for 3.375;
				and
								(dd)in
				subclause (V), by substituting 3.15 for 4.5;
				and
								(IV)for fiscal year
				2017 and each succeeding fiscal year, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.0 for
				1.5;
								(bb)in
				subclause (III), by substituting 1.35 for
				2.25;
								(cc)in
				subclause (IV), by substituting 2.025 for 3.375;
				and
								(dd)in
				subclause (V), by substituting 2.70 for
				4.5.
								.
				(c)States with an
			 equity factor greater than or equal to 0.20Section 1125A(d)(3)(B) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6337(d)(3)(B)) is
			 amended—
				(1)in clause (iii), by striking The
			 amount and inserting Except as otherwise provided in clause
			 (iv), the amount; and
				(2)by adding at the
			 end the following:
					
						(iv)Fiscal year
				2014 and each succeeding fiscal yearNotwithstanding clause (iii) or any other
				provision of this subparagraph—
							(I)for fiscal year
				2014, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.80 for
				2.0;
								(bb)in
				subclause (III), by substituting 2.70 for
				3.0;
								(cc)in
				subclause (IV), by substituting 4.05 for 4.5;
				and
								(dd)in
				subclause (V), by substituting 5.4 for
				6.0;
								(II)for fiscal year
				2015, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.6 for
				2.0;
								(bb)in
				subclause (III), by substituting 2.4 for
				3.0;
								(cc)in
				subclause (IV), by substituting 3.6 for 4.5;
				and
								(dd)in
				subclause (V), by substituting 4.8 for
				6.0;
								(III)for fiscal year
				2016, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.4 for
				2.0;
								(bb)in
				subclause (III), by substituting 2.1 for
				3.0;
								(cc)in
				subclause (IV), by substituting 3.15 for 4.5;
				and
								(dd)in
				subclause (V), by substituting 4.2 for 6.0;
				and
								(IV)for fiscal year
				2017 and each succeeding fiscal year, clause (iii) shall be applied—
								(aa)in
				subclause (II), by substituting 1.2 for
				2.0;
								(bb)in
				subclause (III), by substituting 1.8 for
				3.0;
								(cc)in
				subclause (IV), by substituting 2.7 for 4.5;
				and
								(dd)in
				subclause (V), by substituting 3.6 for
				6.0.
								.
				
